Citation Nr: 0938191	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  99-05 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left foot disorder, 
to include as secondary to the service-connected right foot 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from 
February 6, 1980 to March 24, 1980.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which, in pertinent part, found that new and 
material evidence had not been received to reopen the 
Veteran's claim of service connection for a left foot 
disorder.

The Veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in September 2006.  A 
transcript of this hearing has been associated with the 
Veteran's VA claims folder.

For good cause shown, this appeal has been advanced on the 
Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 
2002) and 38 C.F.R. § 20.900(c) (2008).  

This case was previously before the Board in September 2004 
and March 2007.  In September 2004, the Board remanded this 
case to comply with the Veteran's hearing request, which, as 
already noted, was accomplished in September 2006.  In March 
2007, the Board found that new and material evidence had been 
received to reopen the previously denied left foot claim, but 
remanded the underlying service connection claim for 
additional development to include a VA orthopedic examination 
to address the nature and etiology of the Veteran's current 
left foot disorder.  The case has now been returned to the 
Board for further appellate consideration.  As a preliminary 
matter, the Board finds that the remand directives have been 
satisfied, and, thus, a new remand is not required to comply 
with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

Despite the foregoing, for the reasons detailed below, the 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this case, the 
Board finds that a remand is required in order to comply with 
the duty to assist.

In September 2009, the Veteran sent correspondence directly 
to the Board stating that her records from the West Roxbury 
VA Medical Center (MC) had not been requested, and contended 
that they were very important to her case.  She also reported 
that she was treated at this facility under her maiden name, 
and gave two different last names as example(s) thereof.  

Under the law, VA medical records which are in existence are 
constructively of record and the failure of the RO or the 
Board to consider any such pertinent records might constitute 
clear and unmistakable error, even though such evidence was 
not actually in the record assembled for appellate review.  
See 38 U.S.C.A. 
§ 5103A(c)(2); 38 C.F.R. § 3.159(c)(3); Bell v. Derwinski, 2 
Vet. App. 611 (1992); 


VAOPGCPREC 12-95.  In circumstances such as these, the Board 
will not speculate as to the probative value, if any, of VA 
medical records not on file.  Consequently, the Board 
concludes that a remand is necessary to obtain these records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AMC/RO should follow-up on the 
Veteran's assertion in her September 2009 
statement that there are outstanding 
medical records regarding this claim at 
the West Roxbury VAMC, to include under 
the maiden name(s) identified in that 
statement.  

2.  After obtaining these additional VA 
medical records to the extent possible, 
and completing any additional development 
deemed necessary, the AMC/RO should 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
record.  

If the benefit requested on appeal is not granted to the 
Veteran's satisfaction, the veteran and her representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

